DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-16 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein the polypropylene has a Mw/Mn from 6 to 18.”  Claim 1, from which claim 2 depends requires that the polypropylene has a Mw/Mn of greater than 6; therefore, w/Mn) of 6 or greater” or amending claim 2 to read “wherein the polypropylene has a Mw/Mn from greater than 6 to 18.”
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2015/0284521 to Abubakar et al. cited in Information Disclosure Statement filed 7 November 2019 (herein Abubakar) in view of WIPO Publication WO 2015/200740 to Wang et al. (herein Wang).
Regarding claim 1, Abubakar teaches a film comprising a polypropylene resin (abstract).  Abubakar teaches that the film can have an A/B/A structure wherein layer B, corresponding to the first layer recited in the instant claims, comprises a polypropylene resin corresponding to the polypropylene recited in the instant claims (paragraph 0063).  Abubakar teaches that the polypropylene resin has a melt strength of at least 20 cN determined using an extensional rheometer at 190°C (paragraph 0039), an MWD (Mw/Mn) of 6 to 15 (paragraph 0040), at least 90 mol% propylene (paragraph 0041), a branching index (g’) of 0.95 or greater (paragraph 0042), and a melt flow index of 0.3 to 10 g/10 min (paragraph 0042) which overlaps the range recited in instant claim 1.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Abubakar also teaches that a polypropylene-containing layer can also contain an LLDPE (paragraph 0104).
Abubakar is silent as to any details of said LLDPE. 
Wang teaches a composition containing an ethylene-based polymer (abstract).  Wang teaches that the composition, and therefore the ethylene-based polymer, has a density of from 0.910 to 0.925 g/cm3 (page 4, lines 27-30), a melt index (I-2) of 0.1 to 1.0 g/10 min (page 4, line 31-page 5, line 2), contains greater than 50 wt% ethylene monomer (page 17, lines 17-19), and a melt strength of at least 3.5 cN (see inventive examples in Table 2).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Figs 5, 6 and 7 of Wang show that the inventive polyethylenes have a monomer distribution such that comonomers are distributed more towards the high molecular weight fraction (page 3, lines 9-16).   Paragraph 0014 on 
Wang is silent as to the melt index ratio (I21/I2) of the ethylene-based polymer.  However, Wang teaches a melt index ratio (I10/I2) of 7.3 or greater (page 4, lines 18-20).  Wang also teaches that the ethylene-based polymer has a molecular weight distribution (Mw/Mn) of 2.2 to 5.0 (page 5, lines 3-7).  Paragraph 0049 on page 13 of the instant specification discloses that the polyethylene of the instant invention has a molecular weight distribution (Mw/Mn) of 1.5 to 5.  Given that many of the properties taught by Wang substantially overlap the properties either recited in the instant claims or disclosed in the instant specification thereby demonstrating the similarities of the two polyethylenes, one of ordinary skill in the art would reasonably expect the ethylene-based polymer of Wang to have a melt index ratio (I21/I2) that is substantially the same as recited in the instant claims.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LLDPE in Layer B of Abubakar to be the ethylene-based polymer taught by Wang because it would improve toughness while maintaining a good balance of other film physical properties such as MD tear, puncture, and optics (page 1, lines 13-16).
Regarding claims 2, 3, and 5 Abubakar and Wang teach all the limitations of claim 1 as discussed above.
As discussed above, Abubakar teaches that the polypropylene has a melt strength of at least 20 cN determined using an extensional rheometer at 190°C (paragraph 0039), an MWD (Mw/Mn) of 6 to 15 (paragraph 0040), and at least 90 mol% propylene (paragraph 0041).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 4
Abubakar is silent as to the peak extensional viscosity of the polypropylene.  However, Abubakar teaches that the polypropylene has a viscosity ratio of 35 to 80 determined at an angular frequency of 0.01 to 100 rad/s at a fixed strain rate of 10% at 190°C (paragraph 0042).  Paragraph 0035 on page 10 of the instant specification discloses that the polypropylene of the instant invention has a viscosity ratio of 20 to 80 determined at an angular frequency of 0.01 to 100 rad/s at a fixed strain rate of 10% at 190°C.  Given the similarity of these viscosity ratios and the similarity of the properties discussed above, one of ordinary skill in the art would reasonably expect the polypropylene of Abubakar and the polypropylene of the instant invention to have a substantially similar peak extensional viscosity.
Regarding claim 6, Abubakar and Wang teach all the limitations of claim 1 as discussed above.
As discussed above, the film of Abubakar as modified according to Wang has an ethylene-based polymer having a melt strength of at least 3.5 cN (Wang, Table 2).
Regarding claims 7 and 8, Abubakar and Wang teach all the limitations of claim 1 as discussed above.
Abubakar teaches that the LLDPE, and therefore the ethylene-based polymer of Wang, is present at 40-70 wt% and the weight percentage is the polypropylene, i.e. 30-60 wt% (paragraph 0104).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claims 9, 10, and 11, Abubakar and Wang teach all the limitations of claim 1 as discussed above.
Abubakar is silent as to the 1% secant modulus, the dart drop, and the Elmendorf Tear of the B layer containing the polypropylene.  However, Abubakar teaches that films containing the polypropylene resin has improved bending stiffness, Elmendorf Tear, and dart drop impact (paragraph 0079).  Furthermore, Wang teaches that the ethylene-based polymer imparts improved toughness while maintaining a good balance of physical properties such as MD tear, puncture and optics (page 1, lines 
Regarding claim 12, Abubakar and Wang teach all the limitations of claim 9 as discussed above.
Abubakar is silent as to the haze of the B layer of the film.  However, some of the inventive examples of Abubakar achieve a haze value of 16.3% (Table 7), and Wang teaches that the ethylene-based polymer results in a good balance of optic properties (page 1, lines 13-16).  Therefore, one of ordinary skill in the art would reasonably expect the B layer of Abubakar as modified according to Wang to achieve the claimed haze value.
Regarding claim 13, Abubakar and Wang teach all the limitations of claim 9 as discussed above.
Abubakar teaches that the film has a layer thickness of from 1 to 1000 µm (paragraph 0066).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claims 14-16, Abubakar and Wang teach all the limitations of claim 9 as discussed above.
As discussed above, Abubakar teaches a film having an A/B/A structure wherein the B layer is the polypropylene-containing layer (paragraph 0063).  Abubakar teaches that the A layers can be a polyethylene (paragraph 0064) such that the A layers correspond to the 2nd and 3rd layers recited in the instant claims.  Abubakar teaches that the individual film thicknesses are not particularly limited (paragraph 0066) but gives a thickness ratio of 20/60/20 as an example (paragraph 0063) which meets the limitations of claim 15.
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY M DAVIS/Examiner, Art Unit 1783